[Cite as Downs v. Burr Oak State Park, 2010-Ohio-1954.]

                                     Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




CRAIG A. DOWNS

       Plaintiff

       v.

BURR OAK STATE PARK

       Defendant

        Case No. 2009-07440-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



                                        FINDINGS OF FACT
        {¶ 1} 1)        Plaintiff, Craig A. Downs, filed this action against defendant, Burr
Oak State Park, contending his 2009 Ford Ranger received paint damage on August
10, 2009 while parked on defendant’s premises. Plaintiff requested damage recovery in
the amount of $839.06 representing paint removal expenses he stated he incurred as a
result of the August 10, 2009 incident. Plaintiff submitted the $25.00 filing fee and he
has requested reimbursement of that cost along with his damage claim. Plaintiff also
requested reimbursement of the $4.00 bank fee for drafting a cashier’s check he
submitted to pay the filing fee. The cashier’s check fee is non-compensable.
        {¶ 2} 2)        Defendant filed an investigation report acknowledging plaintiff
stated a claim under Chapter 2743 of the Ohio Revised Code.                Defendant agreed
plaintiff suffered property damage in the amount of $839.06 and filing fee costs in the
amount of $25.00.         Defendant advised that any collateral source payment plaintiff
received for paint removal costs must be deducted from any damage award.1 In his
complaint, plaintiff denied he received any collateral source recovery for paint removal
expenses.      The estimate for repair plaintiff submitted with his complaint noted
“Insurance Pay $839.06.”
                                   CONCLUSIONS OF LAW
       {¶ 3} 1)        Negligence on the part of defendant has been shown.                         See
Gutridge v. Ohio Dept. of Natural Resources, Ct. of Cl. No. 2003-10821-AD, 2004-Ohio-
2889; Duncan v. Ohio Dept. of Adm. Servs., Ct. of Cl. No. 2007-08864, 2008-Ohio-
4187; Havens v. Ohio Dept. of Natural Resources (2009), 2008-10978-AD.
       {¶ 4} 2)        Plaintiff has suffered damages in the amount of $839.06, plus the
$25.00 filing fee which may be reimbursed as compensable costs pursuant to R.C.
2335.19. See Bailey v. Ohio Department of Rehabilitation and Correction (1990), 62
Ohio Misc. 2d 19, 587 N.E. 2d 990.




                                   Court of Claims of Ohio
                                                                               The Ohio Judicial Center
                                                                       65 South Front Street, Third Floor
                                                                                  Columbus, OH 43215
                                                                        614.387.9800 or 1.800.824.8263
                                                                                   www.cco.state.oh.us




CRAIG A. DOWNS

       Plaintiff

       v.

BURR OAK STATE PARK

       Defendant


       1
            R.C. 2743.02(D) provides in part:
          “(D) Recoveries against the state shall be reduced by the aggregate of insurance proceeds,
disability award, or other collateral recovery received by the claimant.”
         Case No. 2009-07740-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE
DETERMINATION



         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $864.06, which includes the filing fee. Court costs are
assessed against defendant.




                                           DANIEL R. BORCHERT
                                           Deputy Clerk

Entry cc:

Craig A. Downs                             Charles G. Rowan, Deputy Chief Counsel
7895 Wrightstown Drive                     Department of Natural Resources
Chesterhill, Ohio 43728-8900               2045 Morse Road, Building D-3
                                           Columbus, Ohio 43229-6693
RDK/laa
12/18
Filed 1/7/10
Sent to S.C. reporter 4/30/10